TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2013



                                       NO. 03-11-00113-CV


      Kyle L. Janek, M.D., Successor to Thomas Suehs, in his Official Capacity as
Executive Commissioner of the Texas Health and Human Services Commission, Appellant

                                                  v.

   Octavia Gonzalez, Dulce Hernandez, Amalia Guedea-Nelson, Laura Guzman, S.J.M.,
 N.L.T., Laura Campa, Celila C. Blake, Alice Chacon, Jessica Garza, Jesse R. Gill, Estella
    Guzman, Tracie Lee Hutchinson, Liliana Lara, Jeannette M. Lopez, Anna B. Meza,
Patricia A. Mitchell, James E. Oliver, Maria Victoria Oliveras, Cecilia D. Ordonez, Juana
    H. Quinones, Carmen Rojas, Agapitus A. San Nicolas, Robert Santana, Megan Self,
 Meghean E. Springle, Esther Angel Valadez, Maria de Jesus Valenzuela, Kathy Zavala,
Violeta G. Zepeda, Ofelia Marroquin, Veronica Castro-Cadena, San Juana Franco, Valerie
    Nicole Garcia, Consuelo Garza, Dottie Gavin, Rosalinda Guerrero, Elisa J. Major,
  Consuelo Maldonado, Gloria M. Olivarez, Eva Marie Korsos, Dora Elia Ramos, Grace
  Rocha, Diana Brister, India Bloom, Tina Brooks, Fatinah M. Curry, McKay Keithley,
Mary Jones, Fabiola E. Trigos, Brandon Sinclair, Anthony Cornelius, La Union Del Pueblo
 Entero, Proyecto Juan Diego, Family Crisis Center of Big Bend, Mamas of Color Rising,
                    and Lone Star Legal Aid Client Council, Appellees


           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR


THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s denial of

the Commissioner’s plea to the jurisdiction: IT IS THEREFORE considered, adjudged and

ordered that the denial of the trial court is reversed, and the cause is remanded for further

proceedings. It is FURTHER ordered that the appellees pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.